      Case 4:19-cv-00834 Document 1 Filed on 03/08/19 in TXSD Page 1 of 5




                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

TARANTINO PROPERTIES, INC.                       §
                                                 §
v.                                               §    C.A. NO. 4:19-CV-00834
                                                 §
COMMERCIAL INSURANCE GROUP,                      §
WESTCHESTER SURPLUS LINES                        §
INSURANCE CO., AND ALL RISKS, LTD                §

            DEFENDANT WESTCHESTER SURPLUS LINES INSURANCE CO.’S
                           NOTICE OF REMOVAL

       Defendant Westchester Surplus Lines Insurance Co. gives notice of removal of this civil

action from the 120TH Judicial District Court, Harris County, Texas, to this Court:

       1.       This Notice of Removal is timely filed under 28 U.S.C. §1446(b) within 30 days

from February 6, 2019, which is the date on which counsel for Westchester Surplus Lines

Insurance Co. (“Westchester”) agreed in writing with Plaintiff’s counsel to accept service of

process of Plaintiff’s First Amended Original Petition with the answer and removal deadlines

running from that date.

       2.       This action is one of a civil nature for damages caused by alleged wrongful acts of

Defendants in quoting insurance coverage and/or investigating and determining coverage

available under a policy of insurance as to Plaintiff’s 2017 flood loss claim for commercial

property in Harris County, Texas.

       3.       Westchester removes this case to federal court because complete diversity of

citizenship exists among the parties and the matter in controversy exceeds $75,000 excluding

interest and costs thus giving rise to original federal court jurisdiction under the provisions of 28

U.S.C. §1332.
      Case 4:19-cv-00834 Document 1 Filed on 03/08/19 in TXSD Page 2 of 5




       4.      Plaintiff Tarantino Properties, Inc. is a citizen of the State of Texas, having been

incorporated in Texas with its principal place of business located in Texas.

       5.      Defendant Westchester Surplus Lines Insurance Co. is a citizen of a foreign state,

having been organized under the laws of the state of Georgia with its principal place of business

in Pennsylvania.

       6.      Defendant All Risks, Ltd. (“All Risks”) is a corporation and citizen of a foreign

state, having been incorporated in Maryland with its principal place of business in Maryland.

       7.      Defendant Acrisure, LLC d/b/a Commercial Insurance Solutions Group

(“Acrisure”) is a limited liability company and citizen of a foreign state, having been organized

under the laws of the State of Michigan and whose sole member, and owner of 100% of its

equity, is Acrisure Intermediate, Inc. (“AI”). AI is a citizen of a foreign state having been

incorporated in Delaware with its principal place of business in Michigan.

       8.      Defendant Commercial Insurance Group, LLC (“CIG”) is, upon information and

belief, a citizen of a foreign state. CIG is a limited liability company organized under the laws of

the State of Colorado. Upon information and belief, no member of CIG is a citizen of Texas.

       9.      Defendants All Risk and Acrisure consent to the removal of this action. Defendant

CIG need not consent to this removal and its citizenship should be disregarded because CIG is an

improperly joined defendant against whom Plaintiff is unable to establish a cause of action in

state court. See Boone v. Citigoup Inc., 416 F.3d 382, 388 (5th Cir. 2005). Plaintiff named CIG in

error which may already be arguably conceded by Plaintiff in its Second Amended Petition

(attached hereto) which states that it choose CIG and/or Acrisure to handle its insurance matters.

As established by Defendant Acrisure’s verified answer to Plaintiff’s First Amended Original



                                                 2
      Case 4:19-cv-00834 Document 1 Filed on 03/08/19 in TXSD Page 3 of 5




Petition (attached hereto), Acrisure was the retail insurance agent for Plaintiff with respect to the

Policy at issue. The proper defendant—Acrisure—has since appeared in this case. No reasonable

basis exists to predict that Plaintiff might be able to recover against CIG, and Plaintiff improperly

maintains suit against CIG.

       10.     The United States District Court has original jurisdiction under 28 U.S.C. §1332.

This action is removable under 28 U.S.C. §1441(a) and (b).

       11.     Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending is located in this district.

       12.     Defendant will promptly file a copy of this Notice of Removal with the clerk of

the state court where the suit has been pending.

       13.     Plaintiff demanded a jury trial in the state court suit.

       14.     Pursuant to Local Rule 81, Defendant attaches the following:

               1)      All executed process in the case;

               2)      Pleadings asserting causes of action, e.g., petitions, counterclaims,
                       cross actions, third-party actions, interventions and all answers to
                       such pleadings;

               3)      All orders signed by the state judge;

               4)      The docket sheet;

               5)      Civil Cover Sheet;

               6)      An index of matters being filed; and

               7)      A list of all counsel of record, including addresses, telephone
                       numbers and parties represented.




                                                   3
      Case 4:19-cv-00834 Document 1 Filed on 03/08/19 in TXSD Page 4 of 5




       Defendant, Westchester Surplus Lines Insurance Co., requests that the above-described

action now pending in the 120TH Judicial District Court, Harris County, Texas be removed to this

Honorable Court.

                                            Respectfully submitted,

                                            PREIS PLC

                                            By:    /s/ Frank A. Piccolo
                                                    FRANK A. PICCOLO
                                                    Federal No.: 30197
                                                    Texas Bar No.: 24031227
                                                    PREIS PLC
                                                    24 Greenway Plaza, Suite 2050
                                                    Houston, Texas 77046
                                                    Telephone: (713) 355-6062
                                                    Facsimile: (713) 572-9129
                                                    Email: fpiccolo@preisplc.com

                                                   ATTORNEY-IN-CHARGE

OF COUNSEL:

CAROLINE T. WEBB
Federal No.: 613260
State Bar No. 24051497
ALASDAIR A. ROBERTS
Federal No.: 1197204
State Bar No. 24068541
PREIS PLC
24 Greenway Plaza, Suite 2050
Houston, Texas 77046
Telephone: (713) 355-6062
Facsimile: (713) 572-9129
Email: cwebb@preisplc.com
       aroberts@preisplc.com

COUNSEL FOR DEFENDANT
WESTCHESTER SURPLUS LINES




                                               4
        Case 4:19-cv-00834 Document 1 Filed on 03/08/19 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served on all counsel of record in this

proceeding in accordance with the Federal Rules of Civil Procedure on this the 8th day of March

2019.



                                                /s/ Frank A. Piccolo
                                                    Frank A. Piccolo




                                                5
